Name: Council Regulation (EEC) No 108/83 of 17 January 1983 amending Regulation (EEC) No 652/79 on the impact of the European monetary system on the common agricultural policy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/2 Official Journal of the European Communities 20 . 1 . 83 COUNCIL REGULATION (EEC) No 108/83 of 17 January 1983 amending Regulation (EEC) No 652/79 on the impact of the European monetary system on the common agricultural policy second subparagraph of Article 5 of Regulation (EEC) No 652/79 , this system is also limited to 31 January 1983 ; Whereas the Commission submitted to the Council proposals for consolidating all the agri-monetary rules and at the same time introducing the ECU into the common agricultural policy on a permanent basis ; whereas pending the Council 's continuation of its work on those proposals it is necessary to further extend the validity of Regulation (EEC) No 652/79 in order to avoid the harmful consequences of the lack of a decision in the matter, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 and 235 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Whereas Regulation (EEC) No 652/79 (*), as last amended by Regulation (EEC) No 3438/82 (6), intro ­ duced the European monetary system into the common agricultural policy for a period ending 31 January 1983 ; Whereas , by an amendment to Article 3 (b) of Regula ­ tion (EEC) No 652/79 , Regulation (EEC) No 1011 /80 0 introduced a new system with regard to the franchises adopted for calculating the monetary compensatory amounts ; whereas, pursuant to the HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 5 of Regulation (EEC) No 652/79 is hereby replaced by the following : ' It shall apply until 31 December 1983.' Article 2 This Regulation shall enter into force on 1 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1983 . For the Council The President J. ERTL (') OJ No 106, 30 . 10 . 1962, p . 2553/62. (2) OJ No L 263 , 19 . 9 . 1973 , p. 1 . O OJ No C 57, 7 . 3 . 1980, p. 11 and OJ No C 302, 19 . 11 . 1982, p. 4 . (4) OJ No C 97, 21 . 4. 1980, p. 44 . O OJ No L 84, 4. 4 . 1979 , p. 1 . (6) OJ No L 362, 23 . 12. 1982, p. 3 . P) OJ No L 108 , 26 . 4 . 1980 , p. 3 .